Citation Nr: 0724889	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.

3.  Entitlement to a separate disability rating for 
headaches.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1965 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for PTSD and assigned a 50 
percent rating.  In that same decision, the RO increased the 
veteran's bilateral hearing loss and headaches from 0 to 10 
percent.  He appealed requesting higher disability ratings.  

In January 2007, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
He requested a total disability rating based on individual 
unemployability (TDIU) (Hr'g. Tr., pg. 13).  This claim has 
not been adjudicated by the RO, so it is referred to the RO 
for appropriate action.  The Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2006).

For the reasons set forth below, the Board finds that a 
separate disability rating should be assigned for the 
veteran's service-connected headaches.  This issue, in 
addition to the claim for an increased rating for PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The results of the August 2005 VA audiological evaluation 
indicate the veteran had level II hearing acuity in his left 
ear and level V in his right ear.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for bilateral hearing loss.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.3, 4.10, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent a VCAA notice letter to the veteran in July 2005.  
The letter provided him with notice of the evidence necessary 
to support his claims that was not on record at the time the 
letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the fourth element.  

Although the VCAA letter did not contain the precise language 
specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The letter requested that he provide or identify 
any evidence supporting his claims and specifically outlined 
the necessary evidence; it also told him that he was 
responsible for ensuring that VA received such evidence.  
Therefore, the absence of this specific language in the VCAA 
letters did not prejudice him, and thus, this notice defect 
is harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

The RO sent notice letters in March and May 2006, and January 
2007, on the disability rating and effective date elements to 
comply with the Dingess decision.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in July 2005, 
prior to the RO's initial decision in November 2005.  There 
was a timing deficiency with regard to the Dingess notice.  
Inasmuch as the claim for an increased rating for hearing 
loss is being denied, and no effective date is being set, the 
timing deficiency is not prejudicial.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and VA treatment records.  In 
addition, VA examinations were provided in August and October 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With regard to the veteran's claim for an increased rating 
for bilateral hearing loss, there is no reported evidence 
that has not been obtained.  No further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (i.e., noncompensable) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz.  38 C.F.R. § 4.85(a), (d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e).  See also Lendenmann 
v. Principi, 
3 Vet App. 345, 349 (1999).  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The report of the October 2005 VA audiological evaluation 
reveals the veteran's puretone thresholds, in decibels, were 
as follows:


1000
2000
3000
4000
Left
30
60
60
70
Right
30
55
70
85

Speech audiometry revealed speech recognition ability was 84 
percent in the left ear and 72 percent in the right ear.  He 
had level II hearing acuity in the left ear and level V in 
the right ear.  38 C.F.R. § 4.85, Table VI.  This is 
equivalent to a 10 percent rating under DC 6100, Table VII.  

38 C.F.R. § 4.86 provides an alternative method for rating 
hearing loss when there is an exceptional pattern of hearing 
impairment.  The veteran, however, does not meet these 
criteria because he does not have puretone threshold levels 
of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 4.86(a).  He also does not have a puretone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  But 
even if these special provisions applied, he still would only 
be entitled to a 10 percent rating  if evaluated only based 
on puretone threshold averages for each ear.  38 C.F.R. § 
4.85, Table VIA.

At the January 2007 hearing, the veteran testified that he 
had difficulty hearing people speak if he not directly facing 
them to read their lips (Hr'g. Tr., pg. 9).  Although this 
has been taken into consideration, bear in mind that 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, 3 Vet. App. at 349.  This is a 
purely ministerial - meaning an entirely nondiscretionary, 
function.  And in this instance, a rating higher than 10 
percent is not available under the schedular criteria.

Moreover, the veteran has not shown that his service-
connected bilateral hearing loss has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  The 
veteran also has not shown that his hearing loss has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  His treatment and evaluation has been 
on an outpatient (as opposed to inpatient) basis.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For these reasons, the claim for a rating higher than 10 
percent for bilateral hearing loss must be denied because the 
preponderance of the evidence is unfavorable-meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

A rating higher than 10 percent for bilateral hearing loss is 
denied.  


REMAND

At the August 2005 VA examination for PTSD, the veteran said 
he was working part-time as an elevator operator.  At the 
January 2007 hearing, he said he was no longer working 
because of his PTSD symptoms and he was collecting 
unemployment (Hr'g. Tr., pgs. 3-4).  Since the last VA 
examination was in August 2005, almost 2 years ago, and he 
has indicated his symptoms have gotten worse and he is no 
longer able to work, a new examination is required.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

In May 1968, the RO granted service connection for hearing 
loss and headaches and assigned a single 0 percent 
(noncompensable) rating for both disabilities.  As mentioned, 
in the November 2005 rating decision, the RO increased the 
rating for these disabilities from 0 to 10 percent.  The 
Board finds, however, that a separate disability rating 
should be assigned for the veteran's service-connected 
headaches because the manifestations of this disability are 
separate and distinct from hearing loss.  Therefore, a remand 
is required for a VA examination and initial consideration by 
the RO.  

Accordingly, these claims are REMANDED for the following 
action:

1.  Schedule the veteran for a VA 
psychiatric examination to assess the 
current severity of his PTSD.

Please specifically indicate how the 
symptoms attributable to the PTSD affect 
the veteran both occupationally and 
socially in terms of the applicable rating 
criteria.  This includes providing a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  And explain what the assigned 
score means.  Discuss the rationale for the 
opinion.

It is absolutely imperative that the 
examiner has access to and reviews the 
claims folder for the veteran's pertinent 
medical history.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior to 
completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided.  

2.  Also schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected headaches.  Specifically, the 
examiner is asked to comment on the 
frequency and duration of the headaches, 
including the frequency and duration of any 
prostrating attacks.

The claims folder is to be made available 
to the examiner, and the examiner is asked 
to indicate that he or she has reviewed 
the claims file for the veteran's 
pertinent medical history.  A copy of this 
remand should also be provided.

3.  After completion of the above, if the 
claims are not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


